Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1, the prior art of record documents, individually or in combination, fail to anticipate or render obvious a liquid handling system and a lever mechanism configured to engage the liquid handling device and the tip box during a process of moving the liquid handling device along a central axis in the direction of the tip box and lever arms applying an opposite force to urge the tip box and liquid handling device together, in conjunction with the remaining claim limitations.
Claims 2-9 are allowable due to at least their dependency on claim 1.

Regarding claim 10, the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for connecting components during liquid handling comprising positioning a lever mechanism along the central axis to engage the liquid handling device and the tip box during a processing of moving the liquid handling device along the central axis in the direction of the tip box and lever arms applying an opposite force to urge the tip box and liquid handling device together, in conjunction with the remaining claim limitations.
Claims 11-18 are allowable due to at least their dependency on claim 10.

Reason for Allowance
Regarding claim 1, the closest prior art found by the examiner includes:
NAUMANN, US-20120258026-A1
SHIBAHARA, US-20200341022-A1
Nakashima, US-5906795-A
Hitch, US-7267801-B2
Meltzer, US-5915284-A
Wilmer, US-20190255533-A1

NAUMANN in figures 1-2 discloses a liquid handling system, comprising: a liquid handling device (upper part of system shown in figs.1a and 1b including holder 7, mechanism 9 and motor 8) having a plurality of pipetting heads (pipetting channels 3 figs.1b, 2a); a tip box(6 and tips 4: fig.1b) having a plurality of tips (4) configured for removable (at least ¶0002) attachment (e.g.,¶0045-connect tips 4 indirectly with pipettes 3) to the pipetting heads (3); and a lever mechanism (mechanisms 9 with arms 9.4 beside/similarly arms 7.3 better shown in figures 1b and 2) configured to engage the liquid handling device and the tip box (comparing figs.1a and 1b also 2C- 2D shows engaging liquid handling device and tip box also ¶0063-¶0071) for attachment (e.g., figs.2b-2d) of the tips (4) to the pipetting heads (3), the lever mechanism (9/9.4/7.3) including: a first lever arm (9.4 and 7.3-right sides) attached to a first fulcrum (A and B2 as shown and annotated by the examiner in drawings below for right arms) proximate the central axis, extending outwardly from the central axis, and terminating in a first arm end (ends B and A2- for right arms); and a second lever arm (9.4-left side) attached to a second fulcrum(A and B2 as shown by the examiner in drawings below for left arms)  proximate the central axis, extending outwardly from the central axis, and terminating in a second arm end (ends B and A2- for left arms), wherein the lever mechanism is configured to receive a force from the liquid handling device proximate the first fulcrum (A and B2- for right arm) and the second fulcrum (A 
 
    PNG
    media_image1.png
    442
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    456
    media_image2.png
    Greyscale


SHIBAHARA in Figures 4A-4B and 5A-5B teaches a lever mechanism (300) configured to engage arms [302] and [303] during a process of moving [tip 110] along a central axis (parallel or along verticals of P and R) but fails to disclose second lever arm (301) applying an opposite force to urge [302 and 110].

The prior art listed in the record fail to remedy the deficiency of NAUMANN, and SHIBAHARA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856